DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/01/2021 and 05/21/2020                 have been considered. initialed copies of form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 17 and 18 recite the limitation “an occurrence position of the abnormality.” It is unclear whether the term “position” is referring to the timing of the abnormality or to location where the abnormality occurs in spite of the fact that no position is defined in the claims.
Claim 17 recites the phrase “at least one of the motor” whereas claim 17 introduces only one motor “a motor”.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 2 and 17- 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sumita et al. (US 20190052214 A1).
Re. claims 1, 17 and 18, Sumita Fig. 1 discloses an abnormality determination system comprising: 
a state quantity obtaining circuit (state quantity detecting unit 42) configured to obtain a state quantity (see data set P) associated with a mechanical system (4); and 
an abnormality determination circuit (8) configured to, according to a learning content obtained in a machine learning process (¶. [0040]) and based on the state quantity (data set P),
determine as to at least one of an occurrence of an abnormality in the mechanical system, an occurrence position of the abnormality (Fig. 3A-B shows position of abnormality), and a cause of the abnormality (see background for determining what cause abnormality). 
Re. claim 2, Sumita disclose wherein the mechanical system comprises a motor (1), a motor control apparatus configured to control the motor (element 22 in Fig. 1), and a motor-driven mechanism (4) configured to be driven by the motor (1), and wherein the state quantity obtaining circuit comprises a time-series detection data obtaining circuit configured to obtain, as the state quantity, time-series detection data associated with input and output of the motor while the motor is driven (¶. [0034]). 
Allowable Subject Matter
6.	Claims 3-16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846